Case 2:18-cv-14171-SMM Document 80 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                           UN ITED STATES DISTR ICT COURT
                           SOUT HERN D ISTR ICT OF FL OR IDA

                           CA SE NO . 18-14171-CIV-MAYNApn

  SUSANA ISAIAS ,

             Plaintiff ,

  V .

  MANTIN COUNTY , FLORIDA ,

         Defendant .
                                                      /
                                  ORD ER OF CL OSE -OU T

         THIS CAU SE comes before this Court upon the parties' Joint

  Stipulation for Dismissal with Prejudice (DE                 where the
  parties express their agreement to dismiss this case with

  prejudice pursuant to Rule 41 (a)             (A)(ii), Fed.R.Civ.Pw
  following their settlem ent . It is therefore,

         ORDERED AND AD JUDGED that the Clerk of Court shall CLOSE

  this case and DENY all pending motions as moot .

         DONE AND ORDERED          Chambers at Fort Pierce, Florida, this
    ,   V<
             day of May , 2019.




                                   SHA N IE K M . MA YNA RD
                                   UNITED STATES MAGISTRATE JUDGE
